Citation Nr: 1443736	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at the Nebraska Medical Center, in Omaha, Nebraska, from May 3, 2011, to May 13, 2011.   


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1967.  He died on May [redacted], 2011; the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from numerous determinations made by the Department of Veterans' Affairs Medical Center (VAMC) in Omaha, Nebraska, finding that the appellant was not entitled to payment or reimbursement for unauthorized non-VA medical expenses incurred as an inpatient from May 3, 2011, to May [redacted], 2011, at the Nebraska Medical Center in Omaha, Nebraska.  


FINDINGS OF FACTS

1.  The appellant is seeking VA payment of the cost of her husband's private medical treatment provided at the Nebraska Medical Center for inpatient care provided from May 3, 3011, to May [redacted], 2011.  

2.  VA payment or reimbursement of the costs of the private medical care provided on the days in question was not authorized prior to the Veteran undergoing that treatment, nor did he or his representative request such authorization within 72 hours of admission. 

3.  The private medical treatment was not for, or adjunct to, a service-connected disability; a nonservice-connected disability associated with and held to be aggravating a service-connected disability; the Veteran did not have a total and permanent disability rating at the time of admission, and he was not a participant in a vocational rehabilitation program.

4.  The Veteran had been enrolled in the VA Health Care System during the 24 months preceding May 2011. 

5.  The Veteran was and the appellant is financially liable to the provider of the inpatient care treatment.

6.  The Veteran did have insurance in the form of Medicare Part A to defray or cover the costs of inpatient care treatment.

7.  The Veteran and now the appellant had/has no remedy against a third party for payment of the emergency treatment provided.

8.  The Veteran/appellant was/is not eligible for reimbursement under 38 U.S.C. 1728 for the inpatient care treatment provided.

9.  The care provided at the Nebraska Medical Center for the period extending from May 3, 2011, through May [redacted], 2011, was for continued care and not for emergent care. 


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private inpatient medical expenses incurred for the period extending from May 3, 2011, to May [redacted], 2011, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2013).

2.  The criteria for payment or reimbursement of unauthorized medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred for the period extending from May 3, 2011, to May [redacted], 2011, have not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2013).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).

3.  The criteria for entitlement to reimbursement for the reasonable value of inpatient treatment received during the period extending from May 3, 2011, to May [redacted], 2011, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-08 (2013).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks reimbursement for services provided to her late husband while he was hospitalized at the Nebraska Medical Center for the period extending from May 3, 2011, to May [redacted], 2011.  The record reflects that the Veteran originally presented with his wife at St. Francis Medical Center in Grand Island, Nebraska.  He was treated immediately and a decision was made to transfer to a medical center in Omaha, Nebraska, approximately two and one half hours from Grand Island.  See note from the Nebraska Medical Center, May 9, 2011.  Per the evidence of record, the Veteran was transported by ambulance to the Nebraska Medical Center and not the Omaha VA Medical Center (VAMC) (which is approximately five minutes from the Nebraska Medical Center).  The Veteran remained at the Nebraska Medical Center until he passed away on May [redacted], 2011.  

At the time of the Veteran's death, he was in receipt of VA compensation benefits for bilateral hearing loss and tinnitus.  His combined disability evaluation was determined to be 10 percent.  The record reflects that the Veteran had been registered for benefits under Medicare Part A but not registered for benefits under Medicare Part B.  Further review of the record reveals that when he sought treatment at the St. Francis Medical Center, the treatment was emergent in nature.  However, when he was transferred to the Nebraska Medical Center, said treatment was for inpatient, nonemergent care.  

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2013), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/ reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).

The appellant has been informed of the bases of the denial of the claim and she has been provided with a statement of the case which outlines the laws and regulations used in evaluating her claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  VA has informed the appellant that she should inform the agency of original jurisdiction of any additional information or evidence that she wanted VA to attempt to obtain on her behalf and that a signed release was necessary.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540. 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The appellant is seeking payment for private inpatient medical expenses that were incurred at the Nebraska Medical Center for the period extending from May 3, 2011, through May [redacted], 2011.  After the Veteran passed away on May [redacted], 2011, bills that were incurred as a result of his hospitalization were sent to him via his wife/estate.  The VA Medical Center (VAMC), after receiving the bills from the Nebraska Medical Center, subsequently denied the appellant's (and the Nebraska Medical Center's) request for reimbursement.  In denying that request, the VAMC noted that the appellant had been registered in Medicare Part A, and that Medicare Part A could pay for his hospital stay.  The VAMC further concluded that the claim should be denied because the treatment provided at the Nebraska Medical Center was not emergent in nature, the treatment was not for a service-connected disorder (bilateral hearing loss or tinnitus), and also because there was a VA facility available at which he could have received treatment.  

Subsequently, the appellant was notified that the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000) of Section 1725, Title 38, United States Code, applied to this case.  More specifically, since the treatment was non-emergent in nature, it was for inpatient care and that a VA facility was available and capable of providing the care that was needed, VA had no authority to pay any amount incurred by the Veteran, and thus, the claim was denied.

The record indicates that the Veteran was in receipt of VA compensation benefits at the time of his hospitalization.  However, he was not in receipt of a permanent and total rating disability. 

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2013).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).

In the present case, there is no evidence that the Veteran or the appellant sought and obtained proper authorization for VA payment of the private medical expenses the Veteran incurred while treated at the Nebraska Medical Center for the period extending from May 3, 2011, through May [redacted], 2011.  The record also does not indicate that the appellant or the Veteran may have contacted the VA within 72 hours of the initial care at the Nebraska Medical Center.  See generalized printout produced by VA personnel, undated.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received for the treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof  (A) for an adjudicated service-connected disability,  (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability,  (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or  (D) for any illness, injury, or dental condition in the case of an appellant who  (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and  (ii) is medically determined to have been in need of care or treatment . . . .; and  (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2013); 38 C.F.R. § 17.120 (2013). 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that the Nebraska Medical Center care was just a continuation of the emergent care that the Veteran received at St. Francis Medical Center.  However, if the Veteran had not stabilized, he would not have been transferred to the medical center in Omaha, which over two hours away from the St. Francis Medical Center in Grand Island.  Moreover, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Further, there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the Veteran was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the inpatient treatment received for the period extending from May 3, 2011, through May [redacted], 2011, at the Nebraska Medical Center in Omaha pursuant to 38 U.S.C.A. § 1728 (West 2002 and Supp. 2013).

As to the question of whether the Veteran could have obtained similar services from a VA facility, there is nothing but the appellant's assertions indicating that a VA facility could not provide similar services.  There is nothing in the record that indicates that the appellant or the Veteran contacted any department of the Omaha VA Medical Center, which was five minutes from the Nebraska Medical Center, seeking a referral for fee based care.  Accordingly, the Board concludes that the treatment undergone by the Veteran could have occurred at a VA facility without placing the health of the Veteran in serious jeopardy, or causing the Veteran to experience serious impairment to bodily functions, or having serious dysfunction of any of the Veteran's bodily organ or part.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

In sum, the Board finds that even if the care initially rendered by the private facility was for a medical emergency of such nature that delay could have been hazardous to life or health in light of the complaints expressed by the appellant, at the time of the treatment from May 3, 2011, to May [redacted], 2011, the Veteran did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2002 and Supp. 2013).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 (2013).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment for the treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2013).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011). 

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2013).  Under the provisions of 38 C.F.R. § 17.53 (2013), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2013).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2013).

With respect to this item, the Board notes that the Veteran was brought to the Nebraska Medical Center by ambulance.  However, he was brought to the facility after he had stabilized enough such that it was determined he could survive the two plus hours of transportation from Grand Island to Omaha.  Additionally, VA medical personnel reviewing the complete claim have concluded that the Veteran could have been brought to the VAMC instead of the private facility.  It is also noted that the Omaha VAMC was open at the time of his treatment and there is nothing in the medical records suggesting that the Veteran would not have been provided with the same type of treatment he received at the private facility.

More importantly, there is no evidence of record, based on the medical records that the inpatient treatment that the Veteran received was emergent in nature.  There is no medical evidence that any delay in seeking medical attention from a VA facility after a transfer could have occurred would have been hazardous to life or health.

Upon reviewing the evidence, the Board concludes that the appellant does not satisfy all of the elements of the Millennium Act.

As the Veteran did not receive treatment that could be considered emergent in nature and since there was a VA facility that was readily available to him, the Board thus concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received for the period extending from May 3, 2011, through May [redacted], 2011, have not been met.  38 U.S.C.A. § 1725 (West 2002 and Supp. 2013); 38 C.F.R. § 17.1000-08 (2013); also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision in which the Board may grant the appellant the benefits sought.  Accordingly, the benefit sought on appeal is denied. 


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred as an inpatient at the Nebraska Medical Center in Omaha, Nebraska, from May 3, 2011, to May [redacted], 2011, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


